In an action to recover damages for personal injuries, the defendants Safe Chrysler Plymouth, Inc., and Martin Rosenblatt appeal from an order of the Supreme Court, Kings County (Dowd, J.), dated October 26, 2000, which denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The plaintiff commenced this action against the defendants for injuries arising out of a three-car collision on the Grand Central Parkway. The defendants Safe Chrysler Plymouth, Inc. (hereinafter Safe), and Martin Rosenblatt moved for summary judgment arguing that Rosenblatt’s car was stopped when the vehicle of the defendants Leah J. Many and Daniel J. Many slammed into it pushing Rosenblatt’s car into the plaintiffs car. The Supreme Court denied the motion finding that the deposition testimony of the parties raised a triable issue of fact with respect to the cause of the accident. We affirm.
*397There is an issue of fact regarding whether the car driven by Rosenblatt and owned by Safe hit the rear of the plaintiffs vehicle before it was hit in the rear by the Many vehicle (see, Cacace v DiStefano, 276 AD2d 457). Altman, J. P., S. Miller, Crane and Prudenti, JJ., concur.